DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 07/22/20 and the interview held 01/20/22, Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Nevill on 01/20/22.
Based on the most recent set of claims filed 07/22/20 and the interview held 01/20/22, the application has been amended as follows: 
Claim 1 has been amended as follows:

1. A spinal implant insertion tool comprising: a handle portion formed by a proximal end of a first prong and a proximal end of a second prong; anda second attachment section of said attachment portion including second connectors configured to hold a spinal cage, wherein one of said second connectors is positioned on said first prong and another of said second connectors is positioned on said second prong; wherein said first prong is not continuously linear [[nonlinear]] between its proximal and distal ends,[[;]] and wherein said second prong is linear between its proximal and distal ends.
 
Claim 14 has been amended as follows:

14. The spinal implant insertion tool of claim 11, wherein said second prong is linear between its proximal and distal ends.
 
 
Claim 20 has been amended as follows:

20. A spinal implant insertion tool comprising:a handle portion formed by a proximal end of a first prong and a proximal end of a second prong;an attachment portion formed by a distal end of said first prong and a distal end of said second prong;
wherein said first prong is not continuously linear between its proximal and distal ends, and wherein said second prong is entirely linear between its proximal and distal ends; a hinged portion positioned between said handle portion and said attachment portion, wherein said first prong and said second prong are coupled by a hinge in said hinged portion;a first attachment section of said attachment portion including first connectors configured to hold a spinal plate, wherein one of said first connectors is positioned on said first prong and another of said first connectors is positioned on said second prong; anda second attachment section of said attachment portion including second connectors configured to hold a spinal cage, wherein one of said second connectors is positioned on said first prong and another of said second connectors is positioned on said second prong; [[and]] wherein said first attachment section is configured to simultaneously hold the spinal plate as said second attachment section holds said spinal cage.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a spinal implant insertion tool comprising a handle portion formed by a proximal end of a first prong and a proximal end of a second prong; an attachment portion formed by a distal end of said first prong and a distal end of said second prong; a hinged portion positioned between said handle portion and said attachment portion, wherein said first prong and said second prong are coupled by a hinge in said hinged portion; a first attachment section of said attachment portion including first connectors configured to hold a spinal plate, wherein one of said first connectors is positioned on said first prong and another of said first connectors is positioned on said second prong; and a second attachment section of said attachment 
The closest prior art of record appears to be: Moskowitz et al. (US PG Pub No.
2009/0234455).
Moskowitz discloses a tool for inserting and removing a spinal cage, wherein the
tool comprises first and second arm members connected by a hinge, and wherein distal tips of the first and second members each comprise a stop/protrusion configured to engage grips on a plate portion of the cage, but Moskowitz fails to disclose that second prong is linear between its proximal and distal ends, wherein a first attachment second includes a first connector on the first prong and a second connector on the second prong configured to hold a spinal plate, wherein a second attachment section includes a third connector on the first prong and a fourth connector on the second prong configured to hold the spinal cage, and wherein the tool is configured to simultaneously hold both a spinal plate and a spinal cage via the four connectors of the first and second prongs. Furthermore, there is no reasonable motivation to modify Moskowitz to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WEISS/Primary Examiner, Art Unit 3775